     Case 2:18-cv-00304-RFB-DJA Document 242 Filed 06/02/21 Page 1 of 4




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                    ***
 7    JAVIER CABRERA, ET AL.                                 Case No. 2:18-cv-00304-RFB-DJA
 8                            Plaintiffs,
                                                             ORDER SCHEDULING
 9          v.                                               SETTLEMENT CONFERENCE
10    SERVICE EMPLOYEES INTERNATIONAL
      UNION, ET AL.,
11
                              Defendants.
12

13
            This matter has been referred to the undersigned for a mandatory settlement conference
14
     (ECF No. 241). A settlement conference is hereby scheduled for Monday, August 2, 2021 at
15
     10:00 a.m. In light of recent health events, the Settlement Conference will be conducted
16
     remotely via video conference with an email containing a link to attend being provided to the
17
     parties prior to the conference.
18
            NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER
19
     ARE LISTED BELOW.
20
            The following requirements for the SC apply:
21
            1. Attendance
22
                 •   An attorney of record who will be participating in the trial of this case, all parties
23
                     appearing pro se, if any, and all individual parties must be present.
24
                 •   In the case of non-individual parties, counsel must arrange for a representative
25
                     with binding authority to settle this matter up to the full amount of the claim to be
26
                     present for the duration of the SC.
27

28
     Case 2:18-cv-00304-RFB-DJA Document 242 Filed 06/02/21 Page 2 of 4




 1              •   If any party is subject to coverage by an insurance carrier, then a representative of

 2                  the insurance carrier with authority to settle this matter up to the full amount of the

 3                  claim must also be present for the duration of the SC.

 4              •   The Court will impose sanctions to the extent a representative with binding

 5                  authority to settle this matter up to the full amount of the claim is not present.

 6              •   A request for an exception to the above attendance requirements must be filed and

 7                  served on all parties at least 14 days before the SC.

 8              •   An attorney of record, individual parties, a fully-authorized representative, and a

 9                  fully-authorized insurance representative must appear unless the court enters an

10                  order granting a request for exception.

11         2. Time Limit

12              •   The SC will be limited to three (3) hours.

13         3.   Request to Reschedule

14              •   Any requests to reschedule the SC must be submitted at least one (1) week in

15                  advance of the scheduled date and provide a detailed reason for the request.

16         4. Settlement Conference Statement

17              •   In preparation for the SC, the attorneys for each party, and the parties appearing

18                  pro se, if any, must submit a confidential written evaluation statement for the

19                  court’s in camera review.

20              •   The evaluation statement must comply with Local Rule 16-6(f).

21              •   In addition to the information required by LR 16-6, the following information

22                  must be contained in the SC Statement:

23                     o The first paragraph must contain the names, titles and email addresses of

24                         ALL attendees along with a statement of their limit(s), if any, to settle.

25                     o The entire SC Statement must not exceed 50 pages – including exhibits.

26                         The more concise the writing and more focused the exhibits, the better the

27                         undersigned will be served in understanding the case.

28


                                                  Page 2 of 4
     Case 2:18-cv-00304-RFB-DJA Document 242 Filed 06/02/21 Page 3 of 4




 1                   o The exhibits should not include any items available on the docket – citation

 2                        to the ECF No. will suffice.

 3                   o If the exhibits include deposition transcripts, then they should only be

 4                        excerpts with highlights on the specific statements you seek to underscore.

 5                   o History of settlement negotiations, if any, prior to the SC.

 6                   o The final paragraph must contain the opening offer or demand you will

 7                        make at the SC with supporting explanation.

 8            •   The written settlement statements must be submitted by email to

 9                Kimberly_LaPointe@nvd.uscourts.gov by noon on Monday, July 26, 2021. Do

10                not deliver or mail them to the clerk’s office. Do not serve a copy on opposing

11                counsel.

12            •   The purpose of the settlement statement is to assist the undersigned in preparing

13                for and conducting the SC. To facilitate a meaningful session, your utmost candor

14                in providing the requested information is required.

15            •   The written settlement statements will not be seen by or shared with the district

16                judge or magistrate judge to whom this case is assigned. The settlement

17                statements will be seen by no one except the undersigned.

18            •   Each statement will be securely maintained in my chambers and will be destroyed

19                following the closure of the case.

20         5. Sanctions

21            •   Failure to comply with the requirements set forth in this order will subject the non-

22                compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil

23                Procedure 16(f).

24         6. Electronic Devices

25            •   RECORDING THE SC PROCEEDINGS IS EXPRESSLY PROHIBITED.

26                Electronic devices are permitted and may be viewed while the Court is caucusing

27                with the other parties.

28


                                               Page 3 of 4
     Case 2:18-cv-00304-RFB-DJA Document 242 Filed 06/02/21 Page 4 of 4




 1         7.   Pre-SC Conference Call

 2              •   The Court is willing to conduct a joint conference call with counsel for the parties

 3                  prior to the SC if the parties feel issues should be addressed/discussed prior to

 4                  convening. The parties should submit a joint written request to chambers if a

 5                  conference call is requested.

 6

 7         DATED: June 2, 2021

 8

 9                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    Page 4 of 4
